Case 2:20-cv-00314-JDL Document 15 Filed 01/19/21 Page 1 of 4                       PageID #: 380



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

Planet Home Lending, LLC                           CIVIL ACTION NO: 2:20-cv-00314-JDL

                 Plaintiff

                         vs.                       RE: VACANT REAL PROPERTY
                                                   85 Botka Hill Road, Livermore, ME 04253

Lori A. Mardosa a/k/a Lori A. Desousa              Mortgage:
                                                   November 22, 2002
                 Defendant                         Book 5205, Page 58

                         JUDGMENT OF FORECLOSURE AND SALE

                        Address: 85 Botka Hill Road, Livermore, ME 04253
                        Mortgage: November 22, 2002, Book: 5205, Page: 58

         This matter came before the Court pursuant to the Default entered on November 3, 2020

against the Defendant [ECF 8], Fed.R.Civ. P.55(b), this Court's Procedural Order dated December 1,

2020 [ECF 10], and the General Orders in response to the recent outbreak of Coronavirus Disease

2019 (COVID-19) in accordance with the Pandemic/Infectious Disease Plan for the United States District

Court for the District of Maine. (March 2020).

         Plaintiff, Planet Home Lending, LLC (“Planet Home”), was represented by John A. Doonan,

Esq.     The Defendant did not appear or oppose Plaintiff's Motion for Default Judgment of

Foreclosure and Sale.

         All persons interested having been duly notified in accordance with the law, and after

consideration of the Affidavits with supporting documentary evidence and Memorandum of Law in

Support of Plaintiff's Motion for Default Judgment on Documentary Evidence, the Plaintiff's

Motion for Default Judgment of Foreclosure and Sale is GRANTED.

         JUDGMENT on Count I – Foreclosure and Sale is hereby ENTERED as follows:

    1.      If the Defendant or their heirs or assigns pay Planet Home Lending, LLC (“Planet

            Home”) the amount adjudged due and owing as of December 31, 2020 (attorney's fees
                                                  1
Case 2:20-cv-00314-JDL Document 15 Filed 01/19/21 Page 2 of 4                     PageID #: 381



          and deficiency are waived) ($78,574.62) within 90 days of the date of the Judgment, as

          that time period is calculated in accordance with 14 M.R.S.A. § 6322, Planet Home shall

          forthwith discharge the Mortgage and file a dismissal of this action on the ECF Docket.

          The following is a breakdown of the amount due and owing:

                      Description                               Amount
       Principal Balance                                                     $51,841.88
       Interest                                                              $12,470.35
       Total Fees                                                                $50.00
       Escrow Advance                                                         $7,883.75
       Recoverable Balance                                                    $6,328.64
       Grand Total                                                           $78,574.62

  2.      If the Defendant or their heirs or assigns do not pay Planet Home the amount adjudged

          due and owing ($78,574.62) within 90 days of the Judgment, as that time period is

          calculated in accordance with 14 M.R.S.A. § 6322, their remaining rights to possession of

          the Livermore Property shall terminate, and Planet Home shall conduct a public sale of

          the Livermore Property in accordance with 14 M.R.S.A. § 6323, disbursing the proceeds,

          first to itself in the amount of $78,574.62 after deducting the expenses of the sale, with

          any surplus to be disbursed pursuant to Paragraph 5 of this Judgment, and in accordance

          with 14 M.R.S.A. § 6324. Planet Home may not seek a deficiency judgment against the

          Defendant pursuant to the Plaintiff's waiver of deficiency in its Motion as well as the

          Defendant’s Discharge in Bankruptcy.

  3.      Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk, if requested, shall sign a certification

          after the appeal period has expired, certifying that the applicable period has expired

          without action or that the final judgment has been entered following appeal

  4.      The amount due and owing is $78,574.62 as of December 31, 2020.

  5.      The priority of interests is as follows:

                                                     2
Case 2:20-cv-00314-JDL Document 15 Filed 01/19/21 Page 3 of 4                     PageID #: 382




          •   Planet Home Lending, LLC has first priority, in the amount of $78,574.62, pursuant

              to the subject Note and Mortgage and there are no parties-in-interest other than the

              Defendant who has second priority.

  6.      The pre-judgment interest rate is 6.875%, see 14 M.R.S.A. § 1602-B, and the post-

          judgment interest rate is 8.59%, see 14 M.R.S.A. § 1602-C.

  7.      The following information is included in this Judgment pursuant to 14 M.R.S.A. §

          2401(3):

                             PARTIES                           COUNSEL
PLAINTIFF                    Planet Home Lending, LLC          John A. Doonan, Esq.
                             321 Research Pkwy                 Reneau J. Longoria, Esq.
                             Suite 303                         Doonan, Graves & Longoria, LLC
                             Meriden, CT 06450                 100 Cummings Center
                                                               Suite 225D
                                                               Beverly, MA 01915
DEFENDANT
                             Lori A. Mardosa a/k/a Lori A.     Defaulted
                             Desousa                           Pro Se
                             48 Macomber Hill Road
                             Jay, ME 04239


  a) The docket number of this case is 2:20-cv-00314-JDL.

  b) All parties to these proceedings received notice of the proceedings in accordance with the

       applicable provisions of the Federal Rules of Civil Procedure.

  c) A description of the real estate involved, 85 Botka Hill Road, Livermore, ME 04253 is set

       forth in Exhibit A to the Judgment herein.

  d) The street address of the real estate involved is 85 Botka Hill Road, Livermore, ME 04253.

       The Mortgage was executed by the Defendant, Lori A. Mardosa a/k/a Lori A. Desousa, on

       November 22, 2002. The book and page number of the Mortgage in the Androscoggin

       County Registry of Deeds is Book 5205, Page 58.


                                                 3
Case 2:20-cv-00314-JDL Document 15 Filed 01/19/21 Page 4 of 4                   PageID #: 383



  e) This Judgment shall not create any personal liability on the part of the Defendant, but shall

     act solely as an in rem judgment against the property, 85 Botka Hill Road, Livermore, ME

     04253.



     SO ORDERED.

     Dated: January 19 , 2021

                                                            /s/ Jon D. Levy
                                                         CHIEF U.S. DISTRICT JUDGE




                                               4
